 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.1 Filed 05/06/21 Page 1 of 16




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DANISE ALLEN and VALERION                   )
                                            )
FARR, II,                                   )
                                            )   Case No.
                 Plaintiffs,                )   Hon.
                                            )
     v.                                     )
                                            )
                                            )
CITY OF DETROIT, a Michigan municipal       )
corporation, JAMES YUILL, his individual    )
and official capacity, SYDNEY BOGAN, in     )
                                            )
his individual and official capacity, and   )
PATRICIA THORNHILL, in her individual       )
and official capacity,                      )
                                            )
                                            )
                 Defendants.                )
                                                                              /

JOEL B. SKLAR (P38338)
Attorney for Plaintiff
500 Griswold, Suite 2450
Detroit, MI 48226
313-963-4529
joel@joelbsklarlaw.com

PERKINS LAW GROUP, PLLC
TODD RUSSELL PERKINS (P55623)
STEPHEN J. CHACKO (P78210)
Attorneys for Plaintiff
615 Griswold, Suite 400
Detroit, MI 48226
313-964-1702
tperkins@perkinslawgroup.com
                                                                              /

                   COMPLAINT AND JURY DEMAND
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.2 Filed 05/06/21 Page 2 of 16




       Plaintiffs Danise Allen and Valerion Farr, II, file this Complaint and Jury

Demand against Defendants City of Detroit, James Yuill, Sydney Bogan, and

Patricia Thornhill and say:

       1.    Plaintiff Danise Allen (“Allen”) is an individual who resides and/or

transacts business in Wayne County, Michigan which is located in this Judicial

District.

       2.    Plaintiff Valerion Farr, II (“Farr”) is an individual who resides and/or

transactions business in Wayne County, Michigan, which is located in this Judicial

District.

       3.    Defendant City of Detroit is a Michigan municipal corporation which

does business in Wayne County, Michigan which is located in this Judicial District.

       4.    Defendant James Yuill is an individual who resides and/or transacts

business in Wayne County, Michigan which is located in this Judicial District. He is

being sued in his individual and official capacity.

       5.    Defendant Sydney Brogan is an individual who resides and/or transacts

business in Wayne County, Michigan which is located in this Judicial District. He is

being sued in his individual and official capacity.

       6.    Defendant Patricia Thornhill is an individual who resides and/or

transacts business in Wayne County, Michigan which is located in this Judicial

District. She is being sued in her individual and official capacity.



                                           2
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.3 Filed 05/06/21 Page 3 of 16




      7.      All individual Defendants are being sued in their individual and official

capacities.

      8.      During all relevant periods, the individual Defendants identified in this

Complaint were acting under color of law.

      9.      None of the individual Defendants are entitled to qualified immunity

for their constitutional torts as any reasonable state actor would know they were

violating Plaintiffs’ clearly established First Amendment rights.

      10.     This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1331 as this controversy concerns a federal question.

      11.     The Court has supplemental jurisdiction over Plaintiffs’ state-law

claims pursuant to 28 U.S.C. § 1367(a).

      12.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

a substantial part of the acts giving rise to this lawsuit occurred in this Judicial

District and Defendants conduct business and employed Plaintiffs within this

Judicial District.

                     COMMON FACTUAL ALLEGATIONS

      13.     On August 21, 2003, Defendant City of Detroit hired Plaintiff Danise

Allen, a female (Allen), as an Assistant Safety Officer in the City’s Water and Sewer

Department (DWSD).




                                           3
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.4 Filed 05/06/21 Page 4 of 16




      14.    On July 7, 2014, Plaintiff Allen was promoted to Environmental Health

and Safety Coordinator (“Safety Coordinator”) at DWSD.

      15.    A Safety Coordinator at DWSD conducts safety programs and

investigates safety concerns to ensure compliance with applicable local, state, and

federal rules and regulations. This position is also responsible for monitoring policy

and procedures to ensure a healthy and safe work environment.

      16.    Sometime in 2020, Plaintiff Farr, a male, was transferred to the position

of Safety Coordinator at DWSD, the same position as Allen.

      17.    Plaintiff Farr was paid more than Allen for substantially the same work.

      18.    Plaintiffs Allen and Farr were supervised by James Yuill and the City’s

Risk Management and Health Safety Manager.

      19.    Defendant Yuill, a male, was supervised by Defendant Sydney Bogan,

the City’s Chief of Safety and Security.

      20.    Patricia Thornhill, a female, was the Organizational Development

Director at DWSD, i.e., Human Resources (HR).

      21.    On January 6, 2021, the City of Detroit hired Christopher Dixon, a

male, as a Safety Coordinator at DWSD.

      22.    Mr. Dixon told Plaintiff Allen about his salary, which was substantially

more than hers, and other similarly situated female employees at DWSD.




                                           4
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.5 Filed 05/06/21 Page 5 of 16




       23.    Plaintiff Allen told Farr about Dixon’s compensation and the unlawful

pay disparity.

       24.    On January 13, 2021, Plaintiffs Allen and Farr met with Defendant

Yuill to discuss the pay disparity and other issues.

       25.    Defendant Yuill informed Plaintiffs that at his old job, employees were

terminated for sharing information about their salaries and cautioned Plaintiffs not

to share theirs.

       26.    Plaintiff Farr informed Defendant Yuill that no such policy existed at

DWSD and employees frequently shared salary information.

       27.    At the meeting’s conclusion, Defendant Yuill promised to remedy the

unlawful pay disparity.

       28.    On January 14, 2021, Plaintiffs Allen and Farr emailed Defendant Yuill

concerning the meeting and provided a copy to HR representative Defendant

Thornhill.

       29.    On the evening of January 14, 2021, Defendant Yuill called Farr and

informed him that he was unhappy with his email.

       30.    On January 20, 2021, Defendant Yuill told Plaintiffs Allen and Farr that

“I spoke with HR, and there will be NO pay increases or adjustments, this issue is

over with, I am done talking about it, and it’s time for everybody to get back to

work.”



                                          5
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.6 Filed 05/06/21 Page 6 of 16




      31.    On January 21, 2021, Plaintiff Farr sent an email to Defendants Bogan

and Yuill concerning, among other things, the unlawful pay disparity among various

male and female Safety Coordinators.

      32.    On January 22, 2021, Defendant Bogan acknowledged receipt and

review of the email and stated he would schedule a meeting after HR concluded their

investigation.

      33.    On January 25, 2021, Plaintiffs Allen and Farr met with HR

Representative Yolanda Bradford to discuss their concerns.

      34.    On January 25, 2021, Plaintiff Farr, on behalf of himself and Allen,

provided an “Employee Statement” to HR representative Bradford.

      35.    On January 26, 2021, Plaintiff Allen provided an “Employee

Statement” to HR representative.

      36.    The “Employee Statements” contained, among other things, Plaintiffs’

concerns over unequal pay for the same work among male and female Safety

Coordinators and their sharing of information about wages.

      37.    On February 1, 2021, Plaintiff Allen and Farr met separately with

Defendant Sydney Bogan, Defendant James Yuill and Yolanda Bradford to discuss

the unlawful pay disparity.

      38.    At their respective meetings, Plaintiffs were told by Defendant Bogan

and HR representative Bradford that they were prohibited from discussing their



                                        6
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.7 Filed 05/06/21 Page 7 of 16




salaries and/or those of other employees, should not have met with their supervisor

(Yuill) jointly, and had no right to question their supervisor about unequal pay, or

anything else, and what Defendant Yuill says goes.

      39.    Under Michigan Comp. Laws §408.483a an employer, like the City of

Detroit, may not require as a condition of employment nondisclosure by an

employee of his or her wage.

      40.    Under Michigan Comp. Laws §408.483a an employer, like the City of

Detroit, may not discharge, formally discipline, or otherwise discriminate against for

job advancement an employee who discloses his or her wages, like Plaintiffs

disclosed theirs.

      41.    Despite this statutory prohibition, Plaintiffs Allen and Farr were

disciplined and issued “Coaching” letters for their lawful disclosures.

      42.    On February 2, 2021, Plaintiff Farr was issued an “Individual

Development Plan” (IDP).

      43.    On February 5, 2021, Plaintiff Allen also received an IDP.

      44.    On February 18, 2021, Plaintiffs met with Defendant Thornhill who

informed them they were both terminated, purportedly for insubordination and/or

for contacting HR with questions about the unlawful discipline.

      45.    The letters of discharge informed Plaintiffs they each had 10-days to

appeal the decision.



                                          7
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.8 Filed 05/06/21 Page 8 of 16




       46.    The letters were deliberately sent out by Defendants after the appeal

period had run.

                                     COUNT I

                        EQUAL PAY ACT (EPA) VIOLATION
                                   (ALLEN)

       47.    Plaintiffs restate paragraphs 1 through 46 word for word.

       48.    Defendant City of Detroit is an “employer” covered under the Equal

Pay Act (EPA), being 29 U.S.C. § 201, et seq.

       49.    Plaintiff Danise Allen is an “employee” covered under the EPA, as is

Plaintiff Farr.

       50.    The EPA prohibits employers from paying an employee less than that

paid to employees of the opposite sex for equal work.

       51.    Defendant City of Detroit violated the EPA when it paid Plaintiff Allen

(and other similarly situated females) less than that paid to similarly situated male

employees for the same work, including Dixon who was paid $80,000.00 despite

being less qualified.

       52.    Defendant City of Detroit violated the EPA when it paid different

wages to employees of opposite sexes for equal work on jobs the performance of

which required equal skill, effort and responsibility, and which are performed under

similar working conditions. 29 U.S.C. § 206(d)(1)




                                          8
 Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.9 Filed 05/06/21 Page 9 of 16




      53.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiff

Allen suffered economic loss, loss of back pay, loss of front pay, loss of fringe

benefits, loss of opportunity and career advancement, emotional distress, anxiety,

humiliation, anger, mortification, embarrassment, depression, emotional distress,

loss of the pleasures of life and other injuries that will continue throughout and

beyond this litigation.

                                    COUNT II

                   RETALIATION IN VIOLATION OF EPA
                          (ALLEN AND FARR)

      54.    Plaintiffs reassert paragraphs 1 through 53 above word for word.

      55.    Plaintiff Allen engaged in protected activity when she complained

about the unlawful pay disparity between her and similarly situated male employees.

      56.    Plaintiff Farr engaged in protected activity when he identified the

unlawful pay disparity and complained to Defendants about it.

      57.    Plaintiff Farr engaged in protected activity when he advocated for Allen

and elicited a broken promise from Defendant Yuill that the City of Detroit would

address and remedy the unlawful pay disparity.

      58.    Defendant City of Detroit, through Defendants Yuill, Bogan and

Thornhill, knew of Plaintiffs Farr and Allen’s protected activity.

      59.    Plaintiffs Allen and Farr suffered an adverse employment action i.e.,

each was admonished, singled out for discipline, and discharged.

                                          9
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.10 Filed 05/06/21 Page 10 of 16




      60.    A causal connection exists between Plaintiffs Allen and Farr’s

protected activity and the adverse employment actions to which they were subjected.

      61.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiffs

Allen and Farr suffered economic loss, loss of back pay, loss of front pay, loss of

fringe benefits, loss of opportunity and career advancement, emotional distress,

anxiety, humiliation, anger, mortification, embarrassment, depression, emotional

distress, loss of the pleasures of life and other injuries that will continue throughout

and beyond this litigation.

                                     COUNT III

                       FIRST AMENDMENT VIOLATION
                             (ALLEN AND FARR)

      62.    Plaintiffs reassert paragraphs 1 through 61 above word for word.

      63.    The First Amendment protects the right to free speech and association.

      64.    Plaintiffs’ individual and collective reports of suspected civil rights

violations, unlawful discrimination, violation of federal and state law, sharing of

wages paid public employees from the public coif is of substantial public concern.

      65.    When Plaintiffs spoke out, they did so as citizens speaking on matters

of public concern.

      66.    Defendants Yuill, Bogan and Thornhill knew of Plaintiffs’ protected

speech and association.




                                          10
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.11 Filed 05/06/21 Page 11 of 16




      67.    Defendants Yuill, Bogan and Thornhill retaliated against Plaintiffs

Allen and Farr when they admonished, disciplined, and discharged them because of

their protected activity.

      68.    Plaintiffs’ interest in speaking out outweighed the government’s

interest in efficiency.

      69.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiffs

Allen and Farr suffered economic loss, loss of back pay, loss of front pay, loss of

fringe benefits, loss of opportunity and career advancement, emotional distress,

anxiety, humiliation, anger, mortification, embarrassment, depression, emotional

distress, loss of the pleasures of life and other injuries that will continue throughout

and beyond this litigation.

                                     COUNT IV

         VIOLATION OF ELLIOTT LARSEN CIVIL RIGHTS ACT
               DISCRIMINATION BASED ON GENDER
                           (ALLEN)

      70.    Plaintiffs reassert paragraphs 1 through 69 above word for word.

      71.    All Defendants are “employers” under Michigan’s Elliott Larsen Civil

Rights Act (ELCRA), being MCL § 37.2201, et seq.

      72.    Plaintiff Allen is an “employee” under the ELCRA and member of a

protected class.




                                          11
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.12 Filed 05/06/21 Page 12 of 16




      73.    Plaintiff Allen was qualified for the Safety Coordinator job and

performed her job in an exemplary manner.

      74.    Plaintiff Allen suffered an adverse employment action in that she was

paid less than similarly situated male employees for the same work simply because

she was a woman.

      75.    The unequivocal gender discrimination reflected in the pay disparity

was deliberate and intentional.

      76.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiff

Allen suffered economic loss, loss of back pay, loss of front pay, loss of fringe

benefits, loss of opportunity and career advancement, emotional distress, anxiety,

humiliation, anger, mortification, embarrassment, depression, emotional distress,

loss of the pleasures of life and other injuries that will continue throughout and

beyond this litigation.

                                    COUNT V

              RETALIATION IN VIOLATION OF THE ELCRA
                        (ALLEN AND FARR)

      77.    Plaintiffs reassert paragraphs 1 through 76 above word for word and

paragraph for paragraph.

      78.    Plaintiff Farr is an “employee” under the ELCRA.




                                         12
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.13 Filed 05/06/21 Page 13 of 16




       79.   Plaintiff Allen engaged in protected activity under the ELCRA when

she complained about the unlawful pay disparity between her and similarly situated

male employees.

       80.   Plaintiff Farr engaged in protected activity when he objected to the pay

disparity, supported, and advocated for Allen to be treated the same as similarly

situated male employees.

       81.   All Defendants knew of Plaintiffs Allen and Farr’s protected activity.

       82.   Plaintiffs Allen and Farr suffered an adverse employment action when

they were admonished, disciplined, and discharged because of their protected

activity.

       83.   As a direct and proximate result of Defendants’ unlawful acts, Plaintiffs

Allen and Farr suffered economic loss, loss of back pay, loss of front pay, loss of

fringe benefits, loss of opportunity and career advancement, emotional distress,

anxiety, humiliation, anger, mortification, embarrassment, depression, emotional

distress, loss of the pleasures of life and other injuries that will continue throughout

and beyond this litigation.

                                     COUNT VI

                       VIOLATION OF MICHIGAN’S
                      WHISTLEBLOWER PROTECT ACT
                           (ALLEN AND FARR)

       84.   Plaintiffs reassert paragraphs 1 through 83 above word for word and



                                          13
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.14 Filed 05/06/21 Page 14 of 16




paragraph for paragraph.

      85.    All Defendants are “employers” and public bodies covered under

Michigan’s Whistleblower Protection Act (WPA) being, Mich. Comp. Laws

§15.361 et seq.

      86.    Plaintiffs Allen and Farr are “employees” covered under the WPA.

      87.    Plaintiffs Allen and Farr engaged in protected activity under the WPA

when they reported their suspicions of suspected unlawful activity to Defendants.

      88.    Plaintiffs suffered adverse employment actions as a result of their

protected activity.

      89.    A causal connection exists between the Plaintiffs’ respective protected

activity and the adverse employment actions to which they were subject to.

      90.    As a direct and proximate result of Defendants’ unlawful acts, Plaintiffs

Allen and Farr suffered economic loss, loss of back pay, loss of front pay, loss of

fringe benefits, loss of opportunity and career advancement, emotional distress,

anxiety, humiliation, anger, mortification, embarrassment, depression, emotional

distress, loss of the pleasures of life and other injuries that will continue throughout

and beyond this litigation.

                              RELIEF REQUESTED

      PLAINTIFFS REQUEST that this Court enter a judgment against

Defendants City of Detroit, James Yuill, Sydney Bogan, and Patricia Thornhill,



                                          14
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.15 Filed 05/06/21 Page 15 of 16




jointly and severally, as follows:

      1.     Legal relief:

             a.     A judgment for lost wages and benefits, past and future, in
                    whatever amount Plaintiffs are found to be entitled, should same
                    apply;

             b.     Compensatory damages in whatever amount they are found to be
                    entitled;

             c.     Punitive and exemplary damages, where appropriate,
                    commensurate with the wrong and Defendants’ ability to pay;
                    and

             d.     An award of interests, costs and reasonable attorney fees as
                    provided by the 42 USC § 1988 and similar state and/or federal
                    statutes referenced in this Complaint.

      2.     Equitable relief:

             a.     Reinstatement;

             b.     An injunction which prohibits Defendants from any further
                    retaliation against Plaintiffs; and

             c.     Whatever other equitable relief the Court deems to be
                    appropriate.

                                           Respectfully submitted,

                                           s/ Joel B. Sklar
                                           Joel B. Sklar (P38338)
                                           500 Griswold, Suite 2450
                                           Detroit, MI 48226
                                           313-963-4529
                                           Attorney for Plaintiffs
                                           Joel@joelbsklarlaw.com




                                         15
Case 2:21-cv-11051-AJT-APP ECF No. 1, PageID.16 Filed 05/06/21 Page 16 of 16




                                          Todd Russell Perkins (P55623)
                                          Stephen J. Chacko (P78210)
                                          Perkins Law Group, PLLC
                                          Attorneys for Plaintiffs
                                          615 Griswold, Suite 400
                                          Detroit, MI 48226
                                          313-964-1702
Dated: May 6, 2021                        tperkins@perkinslawgroup.com


                         DEMAND FOR JURY TRIAL

      Plaintiffs, DANISE ALLEN and VALERION FARR, II, by and through their

attorneys, hereby demand a jury trial in the above captioned matter.

                                          Respectfully submitted,

                                          s/ Joel B. Sklar
                                          Joel B. Sklar (P38338)
                                          500 Griswold, Suite 2450
                                          Detroit, MI 48226
                                          313-963-4529
                                          Attorney for Plaintiff
                                          Joel@joelbsklarlaw.com

                                          Todd Russell Perkins (P55623)
                                          Stephen J. Chacko (P78210)
                                          Perkins Law Group, PLLC
                                          Attorneys for Plaintiff
                                          615 Griswold, Suite 400
                                          Detroit, MI 48226
                                          313-964-1702
Dated: May 6, 2021                        tperkins@perkinslawgroup.com




                                        16
